Citation Nr: 1121913	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  07-32 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for nasal polyps.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1973 to April 1977, and from August 1978 to May 1996.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Huntington, West Virginia, which has certified the appeal to the Board.  

After issuance of the last Supplemental Statement of the Case, the Veteran submitted additional evidence directly to the Board.  In March 2011, the Veteran's accredited representative waived initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).  


FINDINGS OF FACT

1.  The Veteran does not currently have a diagnosis of nasal polyps.

2.  The Veteran has one year of college and additional audio/visual training during his military career, with all permanent work ceasing in September 2004.

3.  Service connection is in effect for lumbosacral spine degenerative disc disease (DDD) of L1-L5 and S1, status post laminectomies, rated as 40 percent disabling; dysthmic disorder associated with lumbosacral spine DDD, rated as 30 percent disabling; right lower extremity pain and radiculopathy associated with lumbosacral spine DDD, rated as 20 percent disabling; osteoarthritis of the left knee, rated as 10 percent disabling.  The combined disability evaluation for the Veteran's service-connected diabilities is 70 percent disabling.  

3.  The Veteran's service-connected disabilities alone preclude him from engaging and retaining substantially gainful employment, consistent with his education and work history.


CONCLUSIONS OF LAW

1.  The criteria for service connection for nasal polyps have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The criteria for the assignment of a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was mailed letters in May 2006 and August 2006 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  These letters also provided him with appropriate notice with respect to the disability-rating and effective-date elements of his claims.  The February 2007 rating decision reflects the initial adjudication of the claims after issuance of these letters.  Hence, the May 2006 and August 2006 letters-which meet the content of notice requirements described in Dingess/Hartman and Pelegrini-also meet the VCAA's timing of notice requirement.

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center treatment records and statements from the Veteran have been obtained.  Concerning the claim for service connection for nasal polyps, a VA examination was performed in January 2007.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.

Law and Regulations-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Nasal Polyps

In this case, the service treatment records (STRs) from the Veteran's first period of active duty reflect that the Veteran was treated for congestion in November 1976.  The March 1977 separation examination report indicates that the Veteran had a normal nose and sinuses.  The Veteran indicated on his March 1977 Report of Medical History (RMH) that he did not have ear, nose, or throat trouble.

In December 1978, a service examiner observed that the Veteran had nasal congestion with no nodes.  In July 1981, the Veteran complained of congestion to a service examiner.  The examiner observed that the Veteran had right maxillary tenderness and gave a diagnosis of sinusitis.  September 1983, December 1988, and September 1994 service examination reports reflect that the Veteran had a normal nose and sinuses.  On his March 1996 RMH, the Veteran did not indicate that he had any nasal problems.  Later in March 1996, a service examiner reviewed the Veteran's treatment records, determined that a separation examination was not required, and wrote that there were no additional medical concerns.  Dental treatment records from March, April, and May 1996 are negative for any diagnoses of a nasal disorder.

On VA examination in January 2007, the Veteran complained of chronic mild nose congestion and seasonal allergies.  It was noted that the Veteran had one sinus infection in the past that resolved with antibiotics.  The Veteran said that he would occasionally develop a headache and sore teeth in the fall.  Examination of the Veteran's nose revealed some purulent crusting and discharge but no polyps.  The examiner remarked that the Veteran's nasal passages were open 100 percent bilaterally.  The examiner opined that the Veteran had a mild chronic rhinitis and seasonal allergic rhinitis but no present nasal polyps.

In January 2007, the Veteran told a VA treatment provider that it was difficult to breathe through his nose.  He recalled being told previously that he had nasal polyps.  The diagnosis listed was chronic allergic rhinitis.

A July 2007 VA CT scan report reflects that the Veteran had normal aeration character paranasal sinuses.

In his August 2007 Notice of Disagreement, the Veteran said that the presence of nasal polyps was disclosed to him during an evaluation by the dental clinic at the time of his retirement from active duty.  His understanding was that the polyps were apparent in an X-ray.  He did not recall a doctor performing any evaluation on his nose or nasal passages.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

In this case, there is no indication that the Veteran has had any medical training.  As such, his statements are considered lay evidence.  He is competent to testify as to the Veteran's difficulty breathing and experiencing stuffiness in his nose, as those symptoms are readily identifiable through casual observation.  However, diagnosing the presence of nasal polyps within the nasal cavity is not a determination that can be made by the Veteran himself, as without access to an X-ray or CT scan, it is impossible for a person to be able to look deeply within their own nose to determine the cause of the stuffiness and difficulty breathing.  Thus, while the Veteran's observations concerning his nasal stuffiness are considered competent, the Veteran's statements regarding the cause of that stuffiness are not considered competent.

Here, the Veteran's statements regarding the presence of nasal polyps are contradicted other evidence of record.  As noted above, the Veteran has indicated that he was told he had nasal polyps by the dental clinic at the time of his retirement from active duty.  However, the Veteran's active duty dental records are negative for any signs, symptoms, or diagnoses of polyps.  Specifically, a service dental record dated April 23, 1996 reflects that an X-ray was reviewed, but the record is negative for the presence of nasal polyps.  As such, the service dental records do not support the Veteran's assertion that a dental X-ray revealed nasal polyps at the time of his retirement from active duty.  The Board finds that the service treatment records outweigh the Veteran's contentions, as the service treatment records were created by objective medical professionals in the course of providing medical treatment around the time of the Veteran's separation from active duty.  Concerning the Veteran's contentions, the Board notes that personal interest may affect the credibility of the evidence.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The January 2007 VA examination report was prepared by a medical doctor and as such constitutes competent medical evidence.  Within the VA examination report, the doctor discussed the Veteran's assertions and the results of his examination of the Veteran.  The examiner stated that there were no nasal polyps.  Nothing within the examination report appears to be contradicted by the other medical evidence of record.  For these reasons, the Board finds the January 2007 VA examination report credible and of greater probative weight than the statements offered by the Veteran.

Throughout the claim and period of appeal, the Veteran has reiterated that he is seeking service connection for nasal polyps.  The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where, as here, medical evidence does not establish that the Veteran currently has the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claim for service connection for nasal polyps must be denied, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met.

Law and Regulations-TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  Id.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  Id.  For VA purposes, the term, unemployability, is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word "substantially" suggests an intent to impart flexibility into a determination of a veteran's overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).



TDIU

In this case, service connection has been established for lumbosacral spine degenerative disc disease (rated as 40 percent disabling), dysthymic disorder (rated as 30 percent disabling), right lower extremity pain and radiculopathy (rated as 20 percent disabling), and osteoarthritis of the left knee (rated as 10 percent disabling), for a combined disability evaluation of 70 percent.  

Hence, the schedular requirements of § 4.16(a) are met.  The question thus presented by this appeal is whether the Veteran in connection with his TDIU claim is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

In July 2006, the Veteran informed the RO that he was terminated from his employment due to an inability to perform his duties.  He remarked that his back and left knee prevented him from finding permanent employment.  He mentioned that for nearly two years he was limited to standing for only a few minutes at a time and walking no further than a few blocks.

In January 2007, a VA ophthalmologist noted that the Veteran's vision was adequate for sedentary work.

The Veteran told a VA examiner in January 2007 that, since 1996, he had worked in the photo industry as a film technician and film processor.  He reiterated that he was laid off in 2004 and had not worked since that time.  The examiner wrote that the Veteran's spine and leg disorders affected his work in that he was not able to work due to the pain.

In June 2007, the Veteran applied for work as a photographer at Beale Air Force Base.  An email from the job reflects that the job offer was withdrawn because the Veteran was unable to meet the physical requirements of the position.

On VA examination in September 2007, it was noted that the Veteran had not worked full-time since 2004 due to his back pain.  He had attempted working as a free lancer but had been unable to find any additional work.  He had interviewed for a photography job and failed the pre-employment physical due to back pain.  After completing all necessary tests and studies, the examiner opined that only part-time sedentary employment appeared feasible.

In October 2007, the Veteran's prior employer remarked that the Veteran had been employed as a film processor.  The employer indicated that the Veteran was allowed to take time off for medical reasons before he qualified for sick leave.  The employer also indicated that the Veteran had to resign because of health issues related to his back disability.

A July 2008 VA treatment record notes that the Veteran had moved in order to begin a new job in digital imaging.  Another VA treatment record from January 2009 clarifies that the Veteran's employment was temporary.

On VA joint examination in June 2009, the examiner remarked that the Veteran had been employed for less than a year as a film processor.  It was noted that the Veteran's more customary employment as a commercial photographer was too demanding for the Veteran, as hauling his gear, standing for prolonged periods, and frequent squatting became prohibitively painful.  The examiner remarked that the Veteran's current position was his only option due to the very sedentary nature of the work, the employer's willingness to accommodate him with ergonomic aids, and a flexible work schedule.  The examiner further remarked that the Veteran's disabilities prevented him from exercising and had a severe effect on his ability to do chores, shop, travel, and drive.

The Board recognizes that the fact that the Veteran's service-connected disabilities have been evaluated in combination as 70 percent disabling signifies recognition by VA that there is present resulting disability and a corresponding industrial impairment.  See 38 C.F.R. § 4.1.  Such ratings, however, are not dispositive of the question of whether service-connected disabilities preclude the Veteran from securing and following a substantially gainful occupation.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).  In Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975), the following was noted:

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Persuasive evidence of the Veteran's unemployability due to service-connected disabilities is found in the Veteran's credible statements, information from his prior employer, his documented attempts to obtain further employment, and medical evidence of record.  As noted above, the last time the Veteran worked full-time in a permanent position was in 2004.  The evidence reveals that the Veteran had to leave that position due to complications with his service-connected back disability.  Since that time, the Veteran has attempted to obtain full-time permanent employment but has been rejected due to his physical limitations (see June 2007 email response from Beale Air Force Base).  Although the Veteran appears to be currently working, the evidence shows that his current employment is merely temporary, not permanent (see January 2009 VA treatment record) and only possible through the "very sedentary nature of the work" and extensive accommodations made by the employer (see June 2009 VA examination report).  Significantly, in June 2009, a VA examiner opined that the Veteran's service-connected disabilities had a severe effect on his ability to perform several activities of daily living, and in September 2007, another VA examiner opined that the Veteran was only capable of performing part-time sedentary employment.  The Board finds that "part-time sedentary employment" does not rise to the level of "substantially gainful employment," as reviewed above.

Inasmuch as the evidence denoting multiple limitations associated with the Veteran's service-connected disabilities, which in combination are found to render the Veteran unemployable, is not outweighed by evidence to the contrary, entitlement to a TDIU is found to be established.

ORDER

Entitlement to service connection for nasal polyps is denied.

Entitlement to a TDIU is granted, subject to those provisions governing the payment of monetary benefits.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


